DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 
provisions. 

Response to Amendment
2.	The amendment filed on 08/25/2021 has been entered and considered by examiner.

3.	Claims 1, 3-7, 11, 13-14, 17 and 21 are objected to because of the following informalities:  
In line 25 of claim 1: “… ones of the second pixels and the third pixels …” should be changed into --… rows of the second pixels and the third pixels …--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103 
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


s 1, 3-7, 14, 17 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott (U.S. Pub. No. US 2010/0045695 A1) in view of Miyashita (U.S. Pub. No. US 2013/0002911 A1).

As to claim 1, Elliott (Figs.2 and 21) teaches a pixel arrangement structure (a subpixel repeating grouping 1925; Fig. 21) of an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) displays; [0143], line 9), the pixel arrangement structure comprising: 
-	a plurality of first pixels (diagonal hatching subpixels Green; [0006], line 5; Fig. 21); 
-	a plurality of second pixels (horizontal hatching subpixels Blue; [0006], line 6; Fig. 21); and 
-	a plurality of third pixels (vertical hatching subpixels Red; [0006], line 4; Fig. 21), 
-	wherein the first pixels (the diagonal hatching subpixels), the second pixels (the horizontal hatching subpixels), and the third pixels (the vertical hatching subpixels) are configured to emit different color lights (Green, Blue and Red) ([0006], lines 4-6) (Fig. 21), 
-	wherein the plurality of first pixels (the diagonal hatching subpixels Green) are arranged along a first direction (a horizontal direction) to form a first line (a horizontal line passing through the diagonal hatching subpixel in the third row; Fig. 21), the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) are alternately arranged along the first direction (the horizontal direction) to form a second line (a horizontal line passing through the vertical hatching subpixel Red and the horizontal hatching subpixel Blue in a second row) parallel to the first line (the horizontal line passing through the diagonal hatching subpixel Green in the third row; Fig. 21), the second line (the horizontal line passing through the horizontal  hatching subpixel Blue and the vertical hatching subpixel Red in the second row) passing through centers of the second pixels and the third pixels and passing between the first pixels, and the first line and the second line are alternately arranged (the subpixel repeating grouping 1925; Fig. 21), 
-	wherein the plurality of first pixels (the diagonal hatching subpixels Green) are arranged along a second direction (a vertical direction) perpendicular to the first direction (the horizontal direction) to form a third line (a vertical line passing through the diagonal hatching subpixels Green in the second column), the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Blue) are alternately arranged along the second direction (the vertical direction) to form a fourth line (a vertical line passing through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red in the third column) parallel to the third line (the vertical line passing through the diagonal hatching subpixels Green in the second column), and the third line and the fourth line are alternately arranged (the subpixel repeating grouping 1925; Fig. 21),
-	wherein the first pixels (the diagonal hatching subpixels Green) and any one of the second pixels and the third pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) are alternately arranged along the third direction (a 45 degree direction) which intersects the first direction (the horizontal direction) and the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21), 
-	wherein the first pixels (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) are minimum units for displaying an image (in a display system 1550, the data and control signals are output from timing controller 1560 to driver circuitry for sending image signals to the subpixels on the display panel 1570; [0138], lines 1-3) (Fig. 21).
	Elliott does not teach wherein a region having a width in the second direction that is equal to a width of the first pixels in the second direction, extending parallel to the first direction, and overlapping a row of the first pixels extending in the first direction, is entirely between ones of the second pixels and the third pixels located in rows that are adjacent to the row of the first pixels.
	Miyashita (Figs. 1-5) teaches 
-	wherein a region having a width in the second direction that is equal to a width of the first pixels in the second direction, extending parallel to the first direction, and overlapping a row of the first pixels extending in the first direction, is entirely between ones of the second pixels and the third pixels located in rows that are adjacent to the row of the first pixels (e.g., a green pixel Gc at (3rd row, 3rd column) is entirely between two red pixels R at (2nd row, 2nd column) and (4th row, 4th column) and two blue pixels at (2nd row, 4th column) and (4th row, 2nd column) ) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels taught by Miyashita for a subpixel repeating grouping in an organic light emitting diode displays of Elliott because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

As to claim 22, Elliott (Figs.2 and 21) teaches a pixel arrangement structure (a subpixel repeating grouping 1925; Fig. 21) of an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) displays; [0143], line 9), the pixel arrangement structure comprising: 
-	a plurality of first pixels (diagonal hatching subpixels Green; [0006], line 5; Fig. 21), wherein the first pixels have a polygonal shape comprising edges (rectangular shape) (Fig. 21);  
-	a plurality of second pixels (horizontal hatching subpixels Blue; [0006], line 6; Fig. 21); and 
-	a plurality of third pixels (vertical hatching subpixels Red; [0006], line 4; Fig. 21), 
-	wherein the first pixels (the diagonal hatching subpixels), the second pixels (the horizontal hatching subpixels), and the third pixels (the vertical hatching subpixels are configured to emit different color lights (Red, Blue and Red) ([0006], lines 4-6) (Fig. 21), 
-	wherein the first pixels (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) are minimum units for displaying an image (in a display system 1550, the data and control signals are output from timing controller 1560 to driver circuitry for sending image signals to the subpixels on the display panel 1570; [0138], lines 1-3) (Fig. 21).
Elliot does not expressly teach wherein only one of the second pixels and the third pixels is included in a virtual quadrangle containing outer edges comprising some of the edges of a group of four neighboring ones of the plurality of first pixels, all portions of all others of the second pixels and the third pixels being outside the virtual quadrangle.
Miyashita (Figs. 1-5) teaches 
-	wherein only one (a red pixels R at (4th row, 4th column) of the second pixels and the third pixels is included in a virtual quadrangle containing outer edges comprising some of the edges of a group of four neighboring ones of the plurality of first pixels (four green pixels Gc, GAF, Gd and GNG), all portions of all others of the second pixels and the third pixels being outside the virtual quadrangle (all other red pixels and blue pixels being outsider the virtual quadrangle formed by the four green pixels Gc, GAF, Gd and GNG) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels taught by Miyashita for a subpixel repeating grouping in an organic light emitting diode displays of Elliott because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

As to claim 3, Elliott teaches 
-	wherein the first line (the horizontal line passing through the diagonal hatching subpixel Green in the third row) passes between the second pixels (the horizontal hatching subpixels Blue in the second and the third rows) and the third pixels (the vertical hatching subpixels Red in the second and the third rows) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 4, Elliott teaches 
-	wherein the third line (the vertical line passing through the diagonal hatching subpixels Green in the second column) passes between the second pixels (the horizontal hatching subpixels Blue in the third and the first columns) and the third pixels (the vertical hatching subpixels Red in the first and the third columns) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 5, Elliott teaches 
-	wherein the fourth line (the vertical line passing through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red in the third column) passes between the first pixels (the diagonal hatching subpixel Green in the second and the fourth columns) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 6, Elliott teaches 
-	wherein a shortest distance between the first pixels (the diagonal hatching subpixel Green) and the second pixels (the horizontal hatching subpixel Blue), and a shortest distance between the first pixels (the diagonal hatching subpixel Green) and the third pixels (the vertical hatching subpixel Red) are a same first length (the length of the gap) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 7, Elliott teaches 
-	wherein the first pixels are configured to emit green light (the diagonal hatching subpixels are Green; [0006], line 5), the second pixels are configured to emit blue light (the horizontal hatching subpixels are Blue; [0006], line 6), and the third pixels are configured to emit red light (the vertical hatching subpixels are Red; [0006], line 4) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 14, Elliott teaches 
-	wherein the first pixel (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) have polygonal shapes (rectangular shapes) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 17, Miyashita teaches 
-	wherein neighboring ones of the plurality of first pixels (pixels G) have octagonal shapes that are symmetrical to each other (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels taught by Miyashita for a subpixel repeating grouping in an organic light emitting diode displays of Elliott because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

As to claim 21, Elliott teaches 
-	wherein each of the first pixels (the diagonal hatching subpixels Green) has a smaller area than the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 23, Elliott teaches 
-	wherein the first pixels are configured to emit green light (the diagonal hatching subpixels are Green; [0006], line 5; Fig. 21).

As to claim 24, Miyashita teaches 
-	wherein the virtual quadrangle (the virtual square consisting of four pixels G) does not cross any other of the first pixels (the pixels G), the second pixels (the pixels B), or the third pixels (the pixels R) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels taught by Miyashita for a subpixel repeating grouping in an organic light emitting diode displays of Elliott because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.


6.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Elliott in view of Takeuchi (U.S. Patent No. US 7,612,811 B2).

As to claim 12, Elliott (Figs.2 and 21) teaches a pixel arrangement structure (a subpixel repeating grouping 1925; Fig. 21) of an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) displays; [0143], line 9), the pixel arrangement structure comprising: 
-	a plurality of first pixels (diagonal hatching subpixels Green; [0006], line 5; Fig. 21); 
-	a plurality of second pixels (horizontal hatching subpixels Blue; [0006], line 6; Fig. 21); and 
-	a plurality of third pixels (vertical hatching subpixels Red; [0006], line 4; Fig. 21), 
-	wherein the first pixels (the diagonal hatching subpixels), the second pixels (the horizontal hatching subpixels), and the third pixels (the vertical hatching subpixels) are configured to emit different color lights (Green, Blue and Red) ([0006], lines 4-6) (Fig. 21), 
-	wherein the plurality of first pixels (the diagonal hatching subpixels Green) are arranged along a first direction (a horizontal direction) to form a first line (a horizontal line passing through the diagonal hatching subpixel in the third row; Fig. 21), the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) are alternately arranged along the first direction (the horizontal direction) to form a second line (a horizontal line passing through the vertical hatching subpixel Red and the horizontal hatching subpixel Blue in a second row) parallel to the first line (the horizontal line passing through the diagonal hatching subpixel Green in the third row; Fig. 21), the second line (the horizontal line passing through the horizontal  hatching subpixel Blue and the vertical hatching subpixel Red in the second row) and the first line and the second line are alternately arranged (the subpixel repeating grouping 1925; Fig. 21), 
-	wherein the plurality of first pixels (the diagonal hatching subpixels Green) are arranged along a second direction (a vertical direction) perpendicular to the first direction (the horizontal direction) to form a third line (a vertical line passing through the diagonal hatching subpixels Green in the second column), the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Blue) are alternately arranged along the second direction (the vertical direction) to form a fourth line (a vertical line passing through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red in the third column) parallel to the third line (the vertical line passing through the diagonal hatching subpixels Green in the second column), and the third line and the fourth line are alternately arranged (the subpixel repeating grouping 1925; Fig. 21),
-	wherein the first pixels (the diagonal hatching subpixels Green) and any one of the second pixels and the third pixels (the horizontal hatching subpixels Blue) are alternately arranged along the third direction (a 45 degree direction) which intersects the first direction (the horizontal direction) and the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21), 
-	wherein the first pixels (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) are minimum units for displaying an image (in a display system 1550, the data and control signals are output from timing controller 1560 to driver circuitry for sending image signals to the subpixels on the display panel 1570; [0138], lines 1-3) (Fig. 21).
	Elliott does not teach wherein each of the second pixels has a larger area that each of the third pixels, wherein a distance between centers of neighboring pixels of the second pixels and the third pixels is a first length, wherein a distance between centers of neighboring pixels of the first pixels and the second pixels, and a distance between centers of neighboring pixels of the first pixels and the third pixels are a second length, and wherein a distance between centers of neighboring pixels of the plurality of first pixels is a third length that is greater than the second length.
	Takeuchi (Figs. 1C and 9-12) teaches 
-	wherein each of the second pixels (pixels with a red color filter 108R) has a larger area that each of the third pixels (pixels with a blue color filter 108B) (Fig. 11B), 
-	wherein a distance between centers of neighboring pixels of the second pixels (pixels with a red color filter 108R) and the third pixels (pixels with a blue color filter 108B) is a first length (a first length, i.e., L1) (Fig. 11B), 
-	wherein a distance between centers of neighboring pixels of the first pixels (pixels with a green color filter 108G) and the second pixels (pixels with a red color filter 108R), and a distance between centers of neighboring pixels of the first pixels (pixels with a green color filter 108G) and the third pixels (pixels with a blue color filter 108B) are a second length (a second length, i.e., L2) (Fig. 11B), and 
-	wherein a distance between centers of neighboring pixels of the plurality of first pixels (pixels with a green color filter 108G) is a third length (a third length, i.e., L3) that is greater than the second length (since an isosceles right triangle is formed, the third length L3 > the second length L2) (Fig. 11B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels taught by Takeuchi for a subpixel repeating grouping in an organic light emitting diode displays of Elliott because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.


7.	Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being 
unpatentable over Elliott in view of Miyashita as applied to claim 1 above, and further in view of Takeuchi.

	As to claim 11, Elliot and Miyashita teaches the pixel arrangement structure of claim 1.
	Elliot and Miyashita do not teach wherein each of the second pixels has a larger area than each of the third pixels.
	Takeuchi (Figs. 1C and 9-12) teaches 
-	wherein each of the second pixels (pixels with a red color filter 108R) has a larger area than each of the third pixels (pixels with a blue color filter 108B) (Fig. 11B) (the described sold-state imaging device and its manufacturing method can be used for whole field of the digital cameras and those manufacturing method; col. 19, lines 61-63; e.g., the solid state imaging device with the honeycomb structure; col. 13, lines 10-11; a displaying device 55, for example, a liquid crystal display, that displays an image based on the image signals and if necessary a television device 57 that displays an image based on the image signals; col. 7, lines 35-40; Fig. 1C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different pixel sizes as taught by Takeuchi in an organic light emitting diode displays of Elliot as modified by Miyashita because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

	As to claim 13, Elliot and Miyashita teaches the pixel arrangement structure of claim 1.
	Elliot and Miyashita do not teach wherein each of the third pixels (pixels with a red color filter 108R is mapped for the third pixels) has a larger area than each of the second pixels.
	Takeuchi (Figs. 1C and 9-12) teaches 
-	wherein each of the second pixels (pixels with a red color filter 108R is mapped for the second pixels since the pixel structure is symmetric about pixels with a green color filter) has a larger area than each of the third pixels (pixels with a blue color filter 108B is mapped for the third pixels) (Fig. 11B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different pixel sizes as taught by Takeuchi in an organic light emitting diode displays of Elliot as modified by Miyashita because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

Response to Arguments
8.		Applicants’ arguments with respect to claims 1, 3-7, 11-14, 17 and 21-24 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Elliot, Miyashita, and Takeuchi, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.


Conclusion
9.		Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691